MEMORANDUM **
Sukhjit Singh Thiara, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to reapply for asylum based on changed country conditions. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Thiara’s motion to reopen on the ground that his affidavit, containing general allegations that circumstances have changed in India, was insufficient to establish Thiara now has a well-founded fear of future persecution. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (stating that the critical question is “whether circumstances have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
PETITION FOR REVIEW DENIED.
*658THE MANDATE SHALL ISSUE FORTHWITH.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.